Citation Nr: 1526624	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as high blood pressure.

2.  Entitlement to service connection for a low back disability, claimed as low back pain.

3.  Entitlement to service connection for a disability manifested by joint pain.

4.  Entitlement to service connection for Alzheimer's disease, claimed as memory loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision that, in pertinent part, denied service connection for high blood pressure; for low back pain; for joint pain; and for Alzheimer's disease.  The Veteran timely appealed.

The record reflects that the Veteran cancelled his hearing scheduled in April 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).

The issues of entitlement to nonservice-connected pension benefits and the need for regular aid and attendance have been raised by the record in a July 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for hypertension, claimed as high blood pressure; for a low back disability, claimed as low back pain; and for a disability manifested by joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's Alzheimer's disease did not have its onset in active service, and is not otherwise related to service. 


CONCLUSION OF LAW

Alzheimer's disease was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an August 2012 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2012 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is neither evidence of pertinent disability in service, nor competent medical evidence suggesting a relationship between the Veteran's current Alzheimer's disease and service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, Alzheimer's disease is not considered chronic under section 3.309.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases other than mild myopia, which is a refractive error of the eye and not considered disabling, at the time of induction examination in September 1963.

Moreover, service treatment records do not reflect any findings or complaints of memory loss or Alzheimer's disease.  Nor is there evidence of head trauma during active service.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination in August 1965, he checked "no" in response to whether he ever had or now had loss of memory or amnesia.

Post-service records first show complaints of memory loss in 2010, more than four decades after the Veteran's discharge from active service.  In September 2012, the Veteran's treating neurologist indicated that the Veteran was undergoing treatment for Alzheimer's disease.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To the extent the Veteran contends he has symptoms of current memory loss, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of Alzheimer's disease.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing memory loss since 2010.  However, there were no complaints or treatment for memory loss in active service.  Moreover, the Veteran denied having memory loss in service.  Nor has the Veteran's treating neurologist attributed the Veteran's current Alzheimer's disease to active service.  This is highly probative evidence against finding a nexus between any presently recurring episodes of memory loss and service. 

A preponderance of the evidence is therefore against a finding that the Veteran's Alzheimer's disease had its onset during service.  The reasonable doubt doctrine is not for application.  Thus, service connection for Alzheimer's disease, claimed as memory loss, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for Alzheimer's disease, claimed as memory loss, is denied. 


REMAND

Records

In August 2006, the Veteran reported a past medical history of arterial hypertension diagnosed by a private physician (Dr. Alicea).  

The Veteran also reported receiving treatment for a low back disability and for a disability manifested by joint pain from a private physician (Dr. Lopez in Guayama, Puerto Rico), beginning in 1990.

The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to arterial hypertension, to low back pain, and to any other joint pain.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to arterial hypertension from the Veteran's private physician (Dr. Alicea), dated from 1963 to the present date; and treatment records that pertain to a low back disability and/or a disability manifested by joint pain from the Veteran's private physician (Dr. Lopez in Guayama, Puerto Rico), dated from 1990 to the present date; and associate them with the Veteran's claims file (paper/electronic). 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records identified above, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or AMC must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain the records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from July 2013 forward; and associate them with the Veteran's claims file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


